                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                       CRIMINAL NO. 3:18CR67-CWR-LRA

AUBREY MAURICE JORDAN,
CORTEZ LAKEITH BYRD, and
MONROE L. HUGHES, III


                                              ORDER

        The above-styled cause came on for hearing on May 22, 2019, on several Motions filed

by the parties. All of the Defendants and counsel were present at the hearing, and the Court

heard argument on several Motions that will be described below.

        Defendant Monroe Hughes had filed, ex parte, two Motions seeking approval of a

proposed budget (Doc. #111 and Doc. #115). Since that time, new counsel has been appointed,

and the Court understands that a new budget has been prepared and a Motion to approve that

budget will be filed. Therefore, the earlier Motions will be denied as moot.

        The Government had filed a Motion for Judicial Inquiry (Doc. #126). Since that Motion

involves another case, the Court will set the Motion for a hearing at the earliest possible date that

all involved counsel can attend.

        Defendant Cortez Byrd filed an Ex Parte Motion regarding a budget matter (Doc. #131).

That Motion will be granted by a separate Order.

        Defendant Byrd filed a Motion to Continue Deadline to Submit Mitigation Evidence

(Doc. #133). That Motion will be granted, and the Government will submit a separate Order

setting the dates that are affected.
       Defendant Hughes filed a Motion to Continue and a Motion to Stay Proceedings Pending

Status Conference (Doc. #139 and #141). Those Motions will be granted, and the Government

will submit a separate Order setting the dates that are affected.

       IT IS, THEREFORE ORDERED, as described above, that Motions #111 and #115 are

DENIED as moot and Motions #133, #139, and #141 are GRANTED.

        IT IS SO ORDERED this 24th day of May, 2019.



                                                   /s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                  2
